Dismissed and Memorandum Opinion filed June 30, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-01077-CV

                RONALD DWAYNE WHITFIELD, Appellant
                                         V.

                 FIRST SERVICE CREDIT UNION, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-45473

                 MEMORANDUM OPINION


      This is an appeal from an order signed December 7, 2015. The notice of
appeal was filed December 11, 2015. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On April 19, 2016, this court ordered appellant to pay the appellate filing fee
on or before May 4, 2016, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant has
failed to comply with notice from clerk requiring response or other action within
specified time).


                                       PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.




                                         2